Citation Nr: 0101321	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from January 1970 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
hepatitis.   

In March 2000, the veteran testified before a Member of the 
Board at a videoconference hearing.  The veteran accepted 
that hearing in lieu of an "in-person" hearing before a 
Board member.  See 38 C.F.R. § 20.700(e) (2000).  At the 
hearing, the veteran was informed the he was provided a 
period of 60 days in which to submit additional evidence.  
Hearing transcript (T.) 3.  No evidence has been received by 
the Board.  


REMAND

At the veteran's March 2000 hearing, he testified that he was 
hospitalized during service from about June 1970 for 6-7 
weeks at the Brook Army Medical Center for hepatitis.  T. 4.  
Although service medical records were requested, those 
records have not been associated with the claims file.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA must in 
certain circumstances make multiple attempts to obtain-
service medical records and notify the veteran of its failure 
to obtain them).  

The veteran also testified that he underwent treatment with 
VA in 1973-74 when he had a relapse of hepatitis.  T. 6.  The 
Board otherwise notes that a VA Form 10-7131, dated in June 
1987, indicates that the veteran was treated for hepatitis.  
VA records from these periods are not yet in the claims file.  
Additionally, in a June 1999 statement, the veteran seemed to 
indicate that his current VA doctor related his hepatitis to 
service.  The last VA treatment record is from 1998, and any 
subsequent VA records/opinions remain outstanding.  VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must be 
remanded for further development with regard to this issue.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

The RO should ensure that all appropriate 
action has been undertaken to obtain any 
possible hospital records dated in June 
1970 to 1971 from the Brook Army Medical 
Center and all outstanding VA treatment 
records, including those dated from 1973-
1975; June 1987 and after February 1998.  

2.  The RO should schedule a VA 
examination by the appropriate specialist 
in order to obtain a medical nexus 
opinion regarding any current disability 
from hepatitis found.  The claims folder 
and a separate copy of this remand must 
be provided to the examiner.  After 
examination and a review of the veteran's 
claims file, the examiner should clearly 
identify the nature of the veteran's 
hepatitis and provide an opinion as to 
whether such hepatitis found is as likely 
as not related to the veteran's in-
service hepatitis.  The rationale for all 
conclusions should be provided.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) on the issue of 
entitlement to service connection for 
hepatitis.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified 
by the RO; however, the veteran is advised that failure to 
cooperate by not reporting for any scheduled examinations may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



